DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

The claims use "the" and "said" interchangeably. One of the terms should be used consistently throughout all claims. 
Claim 1 reads “Movement system” and should read “A movement system” in line 1. 
Claim 1 is missing a clear transition from the preamble to the body of the claim.  “constituted by” should read: “comprising:”. 
Claims 2-20 read “Movement system” and should read “The movement system” in line 1. 
Claim 8 read “reversibly” and should read “reversible” in line 5.

Claim Rejections - 35 USC § 112

The claim(s) are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  Below is a listing of rejections under 35 U.S.C 112, however this list is not exhaustive and the claims must be revisited and revised to conform to current US practice.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the center of rotation" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rotation axis" on page 2, lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
The claims are replete with antecedent basis issues which must be corrected.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, claim 1, lines 1-2 reads “for any one farming machinery.” It is suggested to instead read “for farming machinery.” Claim 6, lines 4-5 reads “any type of tractor or excavator that can be found on the market.” It is suggested to instead read “a tractor or excavator.” 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  In line 4 the “means of a rotation group” is unclear without reading limitations from the specification into the claim. To overcome this rejection, applicant must amend to add structural elements to make the claim clear, or in response to the rejection, applicant must clearly invoke 35 U.S.C. 112 (f). 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerhard (DE 10227261 A1).

Regarding claim 1, Gerhard discloses a movement system for any one farming machinery, constituted by a support structure provided with a three-point attachment adapted to operatively connect, by means of a rotation group (4, 7, 19), a common farm tractor (2) to any one functional head (mowing head 4), causing a first lateral translation movement thereof (see Fig. 2-3, the movement that extends 4 from behind the tractor) and, subsequently, a second rotation movement in clockwise or counter-clockwise sense (arrow 25) with respect to the center of rotation (8); said movement system being it is provided with a common transmission box (19) inserted in said rotation group which, due to the action of a rigid arm (7), causes said first lateral translation movement and, due to the action of said rotation group, said second rotation movement in clockwise or counter-clockwise sense of said functional head around the center of rotation; said rotation group being suitably positioned with respect to said functional head in a manner so as to reversibly translate along the trajectory parallel to the ground; said functional head and any other component of said movement system connected thereto therefore being adapted to be arranged in a first collapsed configuration (see Fig. 8, 21, 22), in which said functional head and any other component connected to said movement system are situated within the overall road size determined by the tractor on which it is installed; and to assume a second translated configuration (see at least Figure 7), obtained due to the movement of the functional head along the trajectory, wherein said functional head and any other component of said movement system associated thereto are situated outside the overall road form of the tractor on which they are installed; said second rotation movement allowing complete rotations of 360 degrees (page 2, lines 14-16 under the Disclosure heading, page 4 lines 3-4), both in clockwise sense and in anticlockwise sense, of said functional head, due to the coincidence of the center of rotation with the rotation axis of said transmission box inside said rotation group (see Fig. 16).

Regarding claim 2, Gerhard discloses the movement system for any one farming machinery, according to claim 1, wherein the position of said transmission box inside said rotation group coincides with or is slightly off-center with respect to said center of rotation (see Fig. 16, 19 is coincident with 8).

Regarding claim 5, Gerhard discloses the movement system for any one farming machinery, according to claim 1, wherein said functional head has shredder function (paragraph 47).

Regarding claim 6, Gerhard discloses the movement system for any one farming machinery, according to claim 1, wherein the movement system is applicable on any type of tractor or excavator that can be found on the market (paragraph 45).
Regarding claim 8, Gerhard discloses the movement system for any one farming machinery, according to claim 1, wherein said rotation group is provided with a common coupling system adapted to be mechanically connected, in a stable and reversibly manner (head 4 can be rotated in both clockwise and counterclockwise directions, see Fig. 10-18), with any functional head provided with a corresponding coupling device (while not numbered, 4 is shown to be coupled to arm 7).

Regarding claim 14, Gerhard discloses the movement system for any one farming machinery, according to claim 2, wherein said functional head has shredder function (paragraph 47).

Regarding claim 15, Gerhard discloses the movement system for any one farming machinery, according to claim 3, wherein said functional head has shredder function (paragraph 47).

Regarding claim 16, Gerhard discloses the movement system for any one farming machinery, according to claim 4, wherein said functional head has shredder function (paragraph 47).

Regarding claim 17, Gerhard discloses the movement system for any one farming machinery, according to claim 2, wherein the movement system is applicable on any type of tractor or excavator that can be found on the market (paragraph 45).

Regarding claim 18, Gerhard discloses the movement system for any one farming machinery, according to claim 3, wherein the movement system is applicable on any type of tractor or excavator that can be found on the market (paragraph 45).

Regarding claim 19, Gerhard discloses the movement system for any one farming machinery, according to claim 4, wherein the movement system is applicable on any type of tractor or excavator that can be found on the market (paragraph 45).

Regarding claim 20, Gerhard discloses the movement system for any one farming machinery, according to claim 5, wherein the movement system is applicable on any type of tractor or excavator that can be found on the market (paragraph 45).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard (DE 10227261 A1).

Regarding claim 3, Gerhard discloses the movement system for any one farming machinery, according to claim 1. 
Gerhard does not disclose wherein said rotation group is adapted to allow the upward rotation of said functional head to an upper stop point coinciding with a maximum rotation angle equal to 90°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the upward rotation of said functional head disclosed by Gerhard to an upper stop point coinciding with a maximum rotation angle equal to 90°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 4, Gerhard discloses the movement system for any one farming machinery, according to claim 1.
Gerhard does not disclose wherein said rotation group is adapted to allow the downward rotation of said functional head to a lower stop point coinciding with a maximum rotation angle equal to -65°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the upward rotation of said functional head of the disclosed by Gerhard to a lower stop point coinciding with a maximum rotation angle equal to-65°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 7, Gerhard discloses the movement system for any one farming machinery, according to claim 1, wherein said rotation group is provided with a coupling system adapted to be connected, in a stable but reversible manner, with any one functional head. 
The combination does not disclose wherein the weight of the functional head is between 50 kg and 1500 kg.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a functional head with a weight between 50 kg and 1500 kg. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 10, Gerhard discloses the movement system for any one farming machinery, according to claim 1. 
Gerhard does not disclose wherein the functional head is maintained at a predetermined distance from the ground due to a common automatic positioning system.
The examiner takes official notice that it is well known in the art to provide an automatic positioning system to maintain farming machinery a predetermined distance from the ground, and would be obvious to one of ordinary skill to provide the head disclosed by Gerhard with an automatic positioning system.

Regarding claim 11, Gerhard discloses the movement system for any one farming machinery, according to claim 2. 
Gerhard does not disclose wherein said rotation group is adapted to allow the upward rotation of said functional head to an upper stop point coinciding with a maximum rotation angle equal to 90°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the upward rotation of said functional head disclosed by Gerhard to an upper stop point coinciding with a maximum rotation angle equal to 90°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 12, Gerhard discloses the movement system for any one farming machinery, according to claim 2.
Gerhard does not disclose wherein said rotation group is adapted to allow the downward rotation of said functional head to a lower stop point coinciding with a maximum rotation angle equal to -65°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the upward rotation of said functional head of the disclosed by Gerhard to a lower stop point coinciding with a maximum rotation angle equal to-65°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 13, Gerhard discloses the movement system for any one farming machinery, according to claim 3.
Gerhard does not disclose wherein said rotation group is adapted to allow the downward rotation of said functional head to a lower stop point coinciding with a maximum rotation angle equal to -65°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the upward rotation of said functional head of the disclosed by Gerhard to a lower stop point coinciding with a maximum rotation angle equal to-65°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gerhard in view of Han (US 9880560 B2).

Regarding claim 9, Gerhard discloses the movement system for any one farming machinery, according to claim 8.
Gerhard does not disclose a camera placed at the coupling device of said rotation group with said functional head; said camera being adapted to transmit the images to a screen placed inside the cabin of the tractor in order to allow the maximum approach of said rotation group to the functional head to be connected.
In the same field of endeavor, Han discloses a camera (20, 22) placed at a coupling device (hitch 11) to allow an implement (14) and a tractor (10) to be coupled (col. 2 lines 32-55) while the operator’s field of view is obstructed (col. 1 lines 14-27).
	It would be obvious to one of ordinary skill in the art to provide the combination with a camera, as disclosed by Han, as a way of allowing the functional head to be coupled to the farming machinery while the operator’s field of view is obstructed. 


Claims 1-8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orsi (EP 1097626 A1) in view of Rousseau (US 3574989 A).

Regarding claim 1, Orsi discloses a movement system for any one farming machinery, constituted by a support structure provided with a three-point attachment adapted to operatively connect, by means of a rotation group (30), a common farm tractor to any one functional head (shredder 1), causing a first lateral translation movement thereof (see Fig. 1-4) and, subsequently, a second rotation movement in clockwise or counter-clockwise sense with respect to the center of rotation (see Fig. 5-6); said movement system being provided with a common transmission box (48) inserted in said rotation group which, due to the action of a rigid arm (33), causes said first lateral translation movement and, due to the action of said rotation group, said second rotation movement in clockwise or counter-clockwise sense of said functional head around the center of rotation (axis P); said rotation group being suitably positioned with respect to said functional head in a manner so as to reversibly translate along the trajectory parallel to the ground; said functional head and any other component of said movement system connected thereto therefore being adapted to be arranged in a first collapsed configuration (Fig. 1-2), in which said functional head and any other component connected to said movement system are situated within the overall road size determined by the tractor on which it is installed; and to assume a second translated configuration (Fig. 3-4), obtained due to the movement of the functional head along the trajectory, wherein said functional head and any other component of said movement system associated thereto are situated outside the overall road form of the tractor on which they are installed (Fig. 5 shows distance D between the external wheel of the tractor and a ditch in which the shredder extends).
Orsi does not disclose wherein said second rotation movement allows complete rotations of 360 degrees, both in clockwise sense and in anticlockwise sense, of said functional head, due to the coincidence of the center of rotation with the rotation axis of said transmission box inside said rotation group.
In the same field of endeavor, Rousseau discloses a functional head (grinding unit 2) rotatable 360 degrees (col. 1 lines 29-35), and wherein the center of rotation of the head coincides with the rotation axis of the transmission box (see Fig. 2, the axis of rotation coincides with conical gear 9, which transmits power to grinding unit 2, col. 2 lines 40-44), to allow the use of the grinding unit for cutting both above ground growth and in trenches.
It would be obvious to one of ordinary skill in the art to provide the farming machinery disclosed by Orsi with a center of rotation that coincides with the rotation axis of the transmission box, as disclosed by Rousseau, as a way of allowing the shredder to be used to cut both above ground growth and growth in trenches. 

Regarding claim 2, Rousseau, of the resultant combination discloses the movement system for any one farming machinery, according to claim 1, wherein the position of said transmission box inside said rotation group coincides with or is slightly off-center with respect to said center of rotation (see Fig. 2, the axis of rotation coincides with conical gear 9, which transmits power to grinding unit 2, col. 2 lines 40-44).

Regarding claim 3, the resultant combination discloses the movement system for any one farming machinery, according to claim 1, 
The combination does not disclose wherein said rotation group is adapted to allow the upward rotation of said functional head to an upper stop point coinciding with a maximum rotation angle equal to 90°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the upward rotation of said functional head of the resultant combination to an upper stop point coinciding with a maximum rotation angle equal to 90°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 4, the combination discloses the movement system according to claim 1.
The combination does not disclose wherein said rotation group is adapted to allow the downward rotation of said functional head to a lower stop point coinciding with a maximum rotation angle equal to -65°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the upward rotation of said functional head of the resultant combination to a lower stop point coinciding with a maximum rotation angle equal to-65°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 5, Orsi, of the resultant combination, discloses the movement system for any one farming machinery, according to claim 1, wherein said functional head has shredder function (shredder 1).

Regarding claim 6, Rousseau, of the resultant combination discloses the movement system for any one farming machinery according to claim 1, wherein the movement system it is applicable on any type of tractor or excavator that can be found on the market (col. 1 lines 33-35).

Regarding claim 7, the combination discloses the movement system for any one farming machinery, according to claim 1, wherein said rotation group is provided with a coupling system (40) adapted to be connected, in a stable but reversible manner, with any one functional head. 
The combination does not disclose wherein the weight of the functional head is between 50 kg and 1500 kg.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a functional head with a weight between 50 kg and 1500 kg. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 8, the combination discloses the movement system for any one farming machinery, according to claim 1, wherein said rotation group is provided with a common coupling system (40) adapted to be mechanically connected, in a stable and reversibly manner, with any functional head provided with a corresponding coupling device.

Regarding claim 10, the combination discloses the movement system for any one farming machinery, according to claim 1.
The combination does not disclose wherein the functional head is maintained at a predetermined distance from the ground due to a common automatic positioning system.
The examiner takes official notice that it is well known in the art to provide an automatic positioning system to maintain farming machinery a predetermined distance from the ground, and would be obvious to one of ordinary skill to provide the head disclosed by the combination with an automatic positioning system.

Regarding claim 11, the combination discloses the movement system for any one farming machinery according to claim 2.
The combination does not disclose wherein said rotation group is adapted to allow the upward rotation of said functional head to an upper stop point coinciding with a maximum rotation angle equal to 90°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the upward rotation of said functional head of the resultant combination to an upper stop point coinciding with a maximum rotation angle equal to 90°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 12, the combination discloses the movement system for any one farming machinery, according to claim 2. 
The combination does not disclose wherein said rotation group is adapted to allow the downward rotation of said functional head to a lower stop point coinciding with a maximum rotation angle equal to -65°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the upward rotation of said functional head of the resultant combination to a lower stop point coinciding with a maximum rotation angle equal to-65°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 13, the combination discloses the movement system for any one farming machinery, according to claim 3. 
The combination does not disclose wherein said rotation group is adapted to allow the downward rotation of said functional head to a lower stop point coinciding with a maximum rotation angle equal to -65°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the upward rotation of said functional head of the resultant combination to a lower stop point coinciding with a maximum rotation angle equal to-65°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 14, Orsi, of the resultant combination, discloses the movement system for any one farming machinery, according to claim 2, wherein said functional head has shredder function (shredder 1).

Regarding claim 15, Orsi, of the resultant combination, discloses the movement system for any one farming machinery, according to claim 3, wherein said functional head has shredder function (shredder 1).

Regarding claim 16, Orsi, of the resultant combination, discloses the movement system for any one farming machinery, according to claim 4, wherein said functional head has shredder function.

Regarding claim 17, Rousseau, of the resultant combination, discloses, the movement system (10) for any one farming machinery, according to claim 2, wherein the movement system is applicable on any type of tractor or excavator that can be found on the market (col. 1 lines 33-35).

Regarding claim 18, Rousseau, of the resultant combination, discloses the movement system for any one farming machinery, according to claim 3, wherein the movement system is applicable on any type of tractor or excavator that can be found on the market (col. 1 lines 33-35).

Regarding claim 19, Rousseau, of the resultant combination, discloses the movement system for any one farming machinery, according to claim 4, wherein the movement system is applicable on any type of tractor or excavator that can be found on the market (col. 1 lines 33-35).

Regarding claim 20, Rousseau, of the resultant combination, discloses the movement system for any one farming machinery, according to claim 5, wherein the movement system is applicable on any type of tractor or excavator that can be found on the market (col. 1 lines 33-35).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Orsi in view of Rousseau, as applied to claim 8 above, and further in view of Han (US 9880560 B2).

Regarding claim 9, the combination discloses the movement system for any one farming machinery, according to claim 8. 
The combination does not disclose a camera placed at the coupling device of said rotation group with said functional head; said camera being adapted to transmit the images to a screen placed inside the cabin of the tractor in order to allow the maximum approach of said rotation group to the functional head to be connected.
In the same field of endeavor, Han discloses a camera (20, 22) placed at a coupling device (hitch 11) to allow an implement (14) and a tractor (10) to be coupled (col. 2 lines 32-55) while the operator’s field of view is obstructed (col. 1 lines 14-27).
	It would be obvious to one of ordinary skill in the art to provide the combination with a camera, as disclosed by Han, as a way of allowing the functional head to be coupled to the farming machinery while the operator’s field of view is obstructed. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060288681 A1 discloses a drive shaft coincident with a pivot axis. US 20100071808 A1 discloses a head rotatable about a horizontal axis, and limited to a maximum angular displacement with a mechanical stopper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671